DISMISS and Opinion Filed May 11, 2021




                                     S In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 No. 05-13-01389-CV

   STEPHEN HOLLOWAY AND ALL OTHER OCCUPANTS, Appellant
                          V.
            PINWELL INVESTMENTS LLC, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-13-04637-C

                        MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Carlyle
                           Opinion by Justice Schenck
      We reinstate this appeal. In 2014, we abated this case due to bankruptcy. See

TEX. R. APP. P. 8.2. The Court conducted an independent review of the federal Public

Access to Court Electronic Records (PACER) system which shows the bankruptcy

case associated with this appeal was terminated on June 1, 2018, effectively

dissolving the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would

result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c); Brewer v. Admiral Ins. Co., 2002 WL 31312990, at *1

(Tex. App.—Dallas Oct. 16, 2002, no writ) (per curiam) (not designated for

publication).




                                        /David J. Schenck/
                                        DAVID J. SCHENCK
                                        JUSTICE


131389F.P05




                                      –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

STEPHEN HOLLOWAY AND ALL                     On Appeal from the County Court at
OTHER OCCUPANTS, Appellant                   Law No. 3, Dallas County, Texas
                                             Trial Court Cause No. CC-13-04637-
No. 05-13-01389-CV          V.               C.
                                             Opinion delivered by Justice
PINWELL INVESTMENTS LLC,                     Schenck. Justices Reichek and
Appellee                                     Carlyle participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered May 11, 2021




                                       –3–